COMMERCIAL REAL ESTATE PURCHASE CONTRACT This is a legally binding contract. It has been prepared by the Utah Association of REALTORS® for the use of its members only, in their transactions with clients and customers. Parties to this Commercial Real Estate Contract (“Contract”) may agree, in writing, to alter or delete provisions of this Contract. Seek advice from your attorney or tax advisor before entering into a binding contract. EARNEST MONEY RECEIPT On this 29th day of October, 2008 (“Offer Reference Date”) Bandaloops, LLC (“Buyer”) offers to purchase from Wasatch Capital Corporation (“Seller”) the Property described below and hereby delivers to the Brokerage or Title/Escrow Company, as Earnest Money, the amount of $100,000 in the form of Check which, upon Acceptance of this offer by all parties (as defined in Section 23), shall be deposited in accordance with state law. Brokerage or Title/Escrow Company Metro National Title Address 345 East Broadway Received by: on (Date) (Signature above acknowledges receipt of Earnest Money) OFFER TO PURCHASE 1. PROPERTY (General Description): Wallace Bennett Property/ Commercial office and retail building in S.L.C. Ut Address 59 West 100 South City Salt Lake City County Salt Lake State of Utah, ZIP 84111 County Tax I.D.# 15-01-229-056 (the “Property”) For legal description (Check Applicable Box): £ SEE ADDENDUM #T COMMITMENT FOR TITLE INSURANCE as provided in Section 7(b). 1.1 INCLUDED ITEMS: Unless excluded herein, this sale includes all fixtures presently attached to the Property. The following personal property shall also be included in this sale and conveyed under separate Bill of Sale with warranties as to title: All personal property currently at the property that is used for the operations of the property (except office equipment). 1.2 Excluded Items. These items are excluded from this sale: None 2. PURCHASE PRICE The purchase price for the Property is $2,150,000 The Purchase Price will be paid as follows: $100,00 (a) Earnest Money Deposit. $ (b) New Loan. Buyer will apply for one or more of the following loans: £ Conventional £ SBA £ Other (specify) Buyer shall have the right to approve the terms and conditions of the new loan as provided in Section 8 (f). $ (c) Loan Assumption Addendum (see attached Assumption Addendum if applicable) $ (d) Seller Financing (see attached Seller Financing Addendum if applicable) $ (e) Other (specify) All Inclusive Trust Deed and Note and additional Trust Deed and $1,250,000 Note (See Addendum) $800,000 (f) Balance of Purchase Price in Cash at Settlement $2,150,000 PURCHASE PRICE. Total of lines (a) through (f) 3. SETTLEMENT AND CLOSING.
